Unless the judgment in this case can be reformed, I think the case should be reversed and the cause remanded. I do not agree, however, to the conclusion that the law is unconstitutional insofar as it defines the offense and fixes the penalty. I think, as to the mere matter of collection of a fine, if this should fail, that it ought not to carry the law down with it. I have written my views at some length in the case of Ex parte Frank A. Smythe, this day decided, to which I respectfully refer the interested reader.